Citation Nr: 0700619	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  06-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 1980 Board of Veterans Appeals (Board) decision 
which denied a compensable rating for residuals of a left 
inguinal hernia.

2.  Whether there was CUE in an August 1992 Board decision 
which denied service connection for left orchiectomy.

(The moving party's claim for an effective date prior to 
January 31, 2001 for his grant of special monthly 
compensation for loss of use of a creative organ is the 
subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The moving party had active military service from October 
1973 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a Board 
decisions dated in September 1980 and August 1992.

The moving party testified before the undersigned Acting 
Veterans Law Judge in June 2006.  A transcript of his hearing 
has been associated with the record.


FINDINGS OF FACT

1.  In a September 1980 decision, the Board denied a 
compensable rating for residuals of left inguinal 
herniorrhaphy.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory or regulatory provisions 
extant at that time were incorrectly applied in the Board's 
September 1980 decision.

3.  In an August 1992 decision, the Board denied service 
connection for left orchiectomy.

4.  It is not shown that the correct facts were not before 
the Board or that the statutory or regulatory provisions 
extant at that time were incorrectly applied in the Board's 
August 1992 decision.


CONCLUSIONS OF LAW

1.  The September 1980 Board decision denying a compensable 
evaluation for residuals of left inguinal herniorrhaphy was 
not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2006).

2.  The August 1992 Board decision denying service connection 
for left orchiectomy was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  
Specifically, the Act and the implementing regulations 
contain provisions relating to VA's duties to notify and 
assist a claimant.

The Court of Appeals for Veterans Claims (Court) has held 
that reversal or revision of prior decisions due to CUE is 
not a claim but a collateral attack on a prior decision.  
Thus, one requesting such reversal or revision is not a 
claimant within the meaning of the VCAA and consequently, the 
notice and development provisions of the VCAA do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

I.  Board Decision of September 1980

In October 1979, the RO denied a claim for a compensable 
evaluation for residuals of left inguinal herniorrhaphy.  The 
veteran appealed, and in a September 1980 Board decision, the 
Board denied the claim.  Under the law in effect at the time 
of the September 1980 decision, inguinal hernia was evaluated 
as noncompensably disabling where it was not operated, but 
remediable; or where it was small, reducible, or without true 
hernia protrusion.  A 10 percent evaluation was warranted 
where the hernia was postoperative, recurrent, readily 
reducible hernia, well supported by a belt or truss.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (1979).  

As noted, evidence developed subsequent to the Board's 
September 1980 decision is not for consideration in the 
determination of whether there was CUE in the Board decision, 
and a failure in the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403.

The evidence of record at the time of  the Board's September 
1980 decision included the service medical records which 
reflected that the moving party underwent left inguinal 
hernia repair in March 1976.  An April 1976 treatment note 
indicated that the moving party was three weeks post surgery 
and that he was doing well.  Examination revealed that the 
incision was well healed and that there was no evidence of 
recurrence.  On separation examination in August 1976 the 
examiner noted a left inguinal scar.  Noted defects included 
status post left hernia repair.  The moving party was found 
to be qualified for separation.

On VA examination in May 1977 the examiner indicated that 
there was no hernia.  He identified the herniorrhaphy scar.  
The pertinent diagnosis was residuals of left herniorrhaphy.  
The examiner also noted a left orchiectomy.  

On VA examination in March 1978 the moving party complained 
of pain from his hernia operation.  He reported that after 
sitting for a long time, he developed pain in the operative 
site.  He indicated that the pain was alleviated by moving 
around.  The moving party also reported occasional short 
lived pain with urination.  Physical examination revealed a 
left inguinal surgical scar that was well healed and not 
tender to palpation.  There was no evidence of recurrence of 
the hernia.  The diagnosis was residuals of left inguinal 
herniorrhaphy with removal of the left testicle.  The 
examiner indicated that there were minimal symptoms.

A June 1979 VA progress note shows complaints of left groin 
pain.  On examination, the incision was well-healed, with no 
detectable hernia.  The examiner informed the moving party 
that the inguinal pain sometimes occurs and does not mean 
that the operation was improperly done, and that the pain was 
one of the possible expected complications.  

During a September 1979 VA examination, the moving party 
reported pain in the operative site, especially when driving.  
He described the pain as being sharp, and located in the left 
groin area.  He indicated that the pain varied in intensity 
and lasted from minutes to hours.  Physical examination 
revealed a well healed left inguinal herniorrhaphy scar.  The 
left testicle was absent.  The diagnosis was residuals of 
left inguinal herniorrhaphy and left orchiectomy.

The moving party argues that the Board, in 1980, should have 
considered a different diagnostic code for his herniorrhaphy 
residuals.  Specifically, he maintains that he had voiding 
difficulty and other symptoms of urinary tract infections and 
that his genitourinary symptoms should have been 
investigated.  He additionally argues that the evidence at 
the time of the Board's September 1980 decision was 
insufficient for rating purposes.  

The claim before the Board in September 1980 pertained to an 
increased rating for herniorrhaphy residuals.  The evidence 
at the time contained few references to urinary tract 
symptoms.  Based on the record before it, the Board 
determined that the moving party did not have hernia 
protrusion and that his hernia scar was not symptomatic.  It 
discussed the specific evidence in support of its decision.  
The Board further notes that there was no evidence that the 
moving party used a belt or truss.  In its decision, the 
Board concluded that the moving party's residuals of left 
inguinal herniorrhaphy were not of such nature and severity 
to warrant the assignment of a compensable evaluation under 
the schedular criteria applicable to inguinal hernia.  

Given the foregoing, the Board finds that the record at the 
time of the September 1980 decision supported a denial of a 
compensable rating for the moving party's disability.  
Moreover, there is no basis for concluding that the Board 
misapplied the applicable law.  In this regard, the Board 
applied the same diagnostic code that was used by the RO to 
rate the disability in issue (Diagnostic Code 7338).  At the 
time of its decision, there was no requirement for it to 
discuss any other criteria.  See generally Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  The Board further notes that 
at the time of the September 1980 decision, service 
connection was not in effect for a urinary tract disorder (in 
September 2002, the RO granted service connection for urinary 
tract infections, with an effective date of January 31, 
2001).  In sum, the moving party's allegation of error 
relates to how the Board weighed and evaluated the evidence 
before it in 1980.  This does not constitute clear and 
unmistakable error.  The moving party has not identified any 
specific finding or conclusion in the September 1980 Board 
decision which was undebatably erroneous.  The record does 
not reveal any kind of error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  As a 
final matter, it appears that the moving party may have 
intended to argue that the Board's September 1980 decision 
was CUE because it failed to adjudicate a claim for either 
service connection for a left orchiectomy, or special monthly 
compensation based on loss or loss of use of a creative 
organ, to include the allegation that the Board "misapplied 
the presumption of soundness."  See transcript of hearing, 
held in June 2006; see also Jarrell v. Nicholson, No. 03-0752 
(U.S. Vet. App. August 24, 2006).  In this case, the issue on 
appeal was a claim for a compensable rating for service-
connected residuals of a left inguinal hernia.  Although the 
RO had denied a claim for service connection for removal of 
the left testicle in April 1978, this decision was not 
appealed, and became final.  This issue was not within the 
scope to the RO's October 1979 decision that was the basis 
for the appeal.  Furthermore, there was no correspondence of 
record that was received between the RO's April 1978 decision 
and its October 1979 decision which shows that a claim for 
either service connection for a left orchiectomy, or special 
monthly compensation based on loss or loss of use of a 
creative organ, had been raised.  See 38 C.F.R. § 3.155(a); 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that 
before an RO can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it, and that the 
mere presence of medical evidence does not establish an 
intent of the part of a claimant to seek service connection 
for a disorder).  In this regard, to the extent that the 
moving party discussed the removal of his left testicle in 
his substantive appeal, received in April 1980, a claim for 
service connection for a left orchiectomy was denied by the 
Board in August 1992.  The moving party's allegation of CUE 
in the Board's August 1992 decision is the subject of Part II 
of this decision.  In summary, the criteria for a finding of 
CUE have not been met, and the motion must be denied.




II.  Board Decision of August 1992

In August 1992, the Board denied a claim for service 
connection for a left orchiectomy.  

The moving party argues that the evidence was not sufficient 
for the Board to make its decision, noting that the Board 
failed to obtain the report of his 1976 surgery.  He asserts 
that the Board incorrectly applied the presumption of 
soundness, in that it relied on his recorded statement that 
he had suffered from hernias since age 10 as well as other 
service medical records.  Finally, he argues that the Board 
failed to give proper weight to evidence that he submitted in 
support of his claim.  

Under the law at the time of this decision, service 
connection could be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (1991).

The evidence developed subsequent to the August 1992 decision 
is not for consideration in the determination of whether 
there was CUE in the Board decision, and a failure in the 
duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403.

The evidence of record at the time of the Board's August 1992 
decision included the service medical records, which indicate 
that a left inguinal hernia was diagnosed in February 1976.  
On examination, the testes were noted to be normal in size.  
During his March 1976 herniorrhaphy the moving party was 
discovered to have an undescended left testicle.  A left 
orchiectomy was performed.  A March 1976 tissue examination 
report, and an April 1976 postoperative note, both noted that 
the veteran had had an undescended left testicle.  The March 
1976 tissue examination report further noted that the moving 
party's testis had "atrophic changes."  

VA examinations in May 1977, March 1978 and September 1979 
indicated that the moving party's left testicle was absent.  
The May 1977 report noted that the moving party's history 
included the removal of an undescended left testicle.  The 
March 1978 report noted that during service, the moving 
party's left testicle was "found to be up in the inguinal 
canal," and had been removed.  

A VA progress note, dated in June 1979, noted a history of an 
orchiectomy for an undescended left testicle during service. 

A November 1990 statement from R.S.C., M.D. indicates that 
Dr. C. had known the moving party since birth.  He indicated 
that he had not recorded or diagnosed an undescended 
testicle.  He noted that review of the medical records did 
not lead him to conclude that the moving party had a problem 
of an undescended testicle.

The Board finds that it was not CUE for the Board to conclude 
in August 1992 that the criteria for service connection for a 
left orchiectomy had not been met.  In its August 1992 
decision, the Board indicated that the undescended testis was 
considered a congenital anomaly and that the preservice 
condition underwent no increase in pathology during service.  
It noted that no pertinent defect was noted during the moving 
party's 1973 enlistment examination.  It considered the 
moving party's testimony that his testicles were normal prior 
to his entry into service, and the statement by the moving 
party's family physician.  However, the Board determined that 
the service medical records rebutted the presumption of 
soundness in that the moving party reported that he had a 
history of inguinal hernia since the age of 10.  In addition, 
the Board noted that the moving party's service medical 
records showed that his left testicle was atrophic at the 
time it was removed in March 1976.  The Board also cited to 
appropriate medical authority in concluding that service 
connection was not warranted because the moving party's 
undescended testicle was a developmental anomaly.  Citing 
38 C.F.R. §§ 3.303(c), 4.9 (1991).  The Board further notes 
that, to the extent that the moving party has repeatedly 
argued that his left testicle was not undescended at the time 
it was removed, at the time of the Board's decision, the 
medical evidence contained multiple notations showing that 
the moving party's history included removal of an undescended 
left testicle.  Accordingly, as there is no evidence that the 
correct facts, as they were known at the time, were not 
before the Board, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied, the 
decision of the Board, dated in August 1992, which denied 
service connection for a left orchiectomy, was not clearly 
and unmistakably erroneous.

With respect to the moving party's assertions that the 
evidence was not sufficient, and that the Board incorrectly 
applied the presumption of soundness, he essentially 
disagrees with the manner in which the Board weighed or 
evaluated the facts before it.  His argument that the Board 
relied on certain evidence in making its determination, and 
that it failed to give proper weight to evidence he 
submitted, also amounts to a disagreement with the Board's 
evaluation of the facts before it.  This does not constitute 
clear and unmistakable error.  Simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Crippen v. Brown, 9 Vet. App. 412 (1996).

Regarding the moving party's argument that the Board should 
have obtained the operative report from his 1976 surgery, the 
Board notes that the failure to fulfill the duty to assist 
does not amount to CUE.  See e.g., Counts v. Brown, 6 Vet. 
App. 473, 480 (1994) (CUE cannot be premised upon records 
which appellant alleges should have been in the record at the 
time of the prior adjudications).

In essence, the moving party has not identified any specific 
finding or conclusion which was undebatably erroneous.  The 
record does not reveal any kind of error of fact or law in 
the August 1992 Board decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Although the Board acknowledges that the moving party's claim 
for service connection for a left orchiectomy was ultimately 
granted in 2001, that claim was granted on the basis of 
evidence that was not in the record at the time of the 
Board's August 1992 decision.  In summary, the criteria for a 
finding of CUE have not been met, and the motion must be 
denied.


ORDER

The motion for revision of the September 1980 Board decision 
on the basis of CUE is denied.

The motion for revision of the August 1992 Board decision on 
the basis of CUE is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Moving partys Affairs


